IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT



                                  No. 01-30438

                               Summary Calendar


JERROD A. WILSON,

                                                   Plaintiff-Appellant,

                                     versus

BURL CAIN; RICHARD L. STALDER,

                                                   Defendants-Appellees.



              Appeal from the United States District Court
                  For the Middle District of Louisiana
                              (01-CV-59-D)


                          June 29, 2001
Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

      Jerrod A. Wilson, Louisiana prisoner #254839, contends that

the district court erred in dismissing his civil rights complaint

as frivolous and as failing to state a claim on which relief can be

granted.1     Wilson claims that his right to due process was violated




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
      1
          See 28 U.S.C. § 1915(e)(2)(B)(i)-(ii).
by a disciplinary proceeding in which he was not provided the

procedural safeguards required by Wolff v. McDonnell.2

     We     review    the    district   court’s    determination    that      the

complaint is frivolous for abuse of discretion, and we review

dismissal for failure to state a claim de novo.3            A district court

may dismiss a complaint as frivolous if it lacks an arguable basis

in law or fact.4           Because at this stage we merely assess the

sufficiency      of   the    complaint,     we    assume   that   the      prison

disciplinary proceedings did not provide the procedural safeguards

described in McDonnell.           Nonetheless, because Wilson has not

alleged the violation of a protected liberty interest, we find that

the district court did not abuse its discretion in dismissing the

complaint as frivolous.

     Wilson argues that he was deprived of good-time credits at the

disciplinary hearing.        However, Wilson is not eligible to receive

good-time credit under his current sentence, and thus the length of

his sentence was not affected by the deprivation.            Until such time

as the loss of those good-time credits affects the length of his




     2
         418 U.S. 539, 563-66 (1974).
     3
         See Harper v. Showers, 174 F.3d 716, 718 & n.3 (5th Cir. 1999).
     4
         See id. at 718.

                                        2
incarceration, Wilson’s claim that the loss of those credits

infringed his liberty interest is not ripe.5

      Wilson also argues that his placement in extended lockdown

implicated his due process rights.           The Supreme Court in Sandin v.

Conner6 explicitly held to the contrary.7

      Since Wilson’s claim of deprivation of a right protected by

the Fourteenth Amendment has no arguable basis in law, we AFFIRM

the judgment of the district court.




      5
       See Madison v. Parker, 104 F.3d 765, 769 (5th Cir. 1997); see also Sandin
v. Conner, 515 U.S. 472, 477-78 (1995) (noting that the prisoner has a liberty
interest in early release from prison created by statutes that shorten sentences
for good time, not in the good time credits themselves).
      6
          515 U.S. 472, 485-86 (1995).
      7
        On appeal, Wilson makes, for the first time, several other arguments.
Even if we were to address these arguments, they are not relevant to the question
of an unconstitutional deprivation of a right, which is the sole allegation in
Wilson’s complaint.

                                         3